USCA4 Appeal: 21-2437      Doc: 12         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2437


        PAUL OKANES,

                            Plaintiff - Appellant,

                     v.

        SOCIETY   FOR    WORLDWIDE             INTERBANK                     FINANCIAL
        TELECOMMUNICATION SC, d/b/a S.W.I.F.T., Inc.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-00285-LO-TCB)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Paul Okanes, Appellant Pro Se. Genevieve Claire Bradley, McLean, Virginia, Sean
        Michael Gibbons, ROTH JACKSON GIBBONS CONDLIN, PLC, Richmond, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2437         Doc: 12      Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Paul Okanes appeals the district court’s order denying his pro se Fed. R. Civ.

        P. 59(e) motion to reconsider the district court’s order dismissing with prejudice his civil

        action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

        §§ 2000e to 2000e-17, denying his counseled Rule 59(e) motion, and denying leave to file

        a second amended complaint; and denying his alternative request for leave to file a third

        amended complaint. *       We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. Okanes v. Soc’y for Worldwide Interbank

        Fin. Telecomm. SC, No. 1:21-cv-00285-LO-TCB (E.D. Va. filed Dec. 1, 2021 & entered

        Dec. 3, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




               *
                Okanes has not appealed from the district court’s orders dismissing his action or
        denying his first counseled Rule 59(e) motion.

                                                     2